On Petition for Rehearing
PER CURIAM.
The petitioner urges that in exonerating Clark we have disregarded admonitions in Weyerhaeuser Steamship Co. v. Nacirema Operating Co., Inc., 355 U.S. 563, 78 S.Ct. 438, 441, 2 L.Ed.2d 491, and have applied tort principles to the breach of the contract here involved. We do not agree. When Clark’s contract was made (and indeed when it was breached, if that be important which we doubt) we think it could not reasonably have foreseen that its failure to leave space between the crates would probably result in injury to an unloading stevedore or that it “foreseeingly led to petitioner’s liability” to a stevedore,- — in the language of Weyerhaeuser. In the process of unloading an arm or leg might have been crushed between these heavy crates if they had been stowed with space between. We think Clark’s breach was one which did not make “the injury foreseeable as more likely to occur * * * and to mulct him * * * does not attain the purpose for which law and remedies exist. Charging him with damages merely shifts the loss without affecting the future by making such injuries less likely to occur. If the shifting of the loss is itself a desirable object, it should be attained by legislation dealing frankly with insurance, and not by a costly damage suit against the wrong man.” Cor-bin on Contracts, Vol. 5, p. 61.
The vastly extended scope of the warranty of seaworthiness under recent Supreme Court decisions has already shifted the stevedore’s loss. The humanitarian objective of those decisions will not be furthered by judicial decisions which shift the stevedore’s loss from one underwriter to another. And so we leave the loss on McAllister (and its underwriters) being convinced that under the doctrine of causation and foreseeability in the field of contracts that is where the loss belongs. Corbin on Contracts, Vol. 5, § 1006 et seq.
Petition denied.
CLARK, Circuit Judge, dissents for the reasons stated in his previous dissent in this case.